Leasy, Janna

From:                            info@ord.uscourts.gov
Sent:                            Tuesday, February 19, 2019 4:04 PM
To:                              nobody@ord.uscourts.gov
Subject:                         Activity in Case 3:18-cv-02076-MO Pacific Gulf Shipping Co. v. Adamastos Shipping &
                                 Trading S.A. et al Motion Hearing Held



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                               U.S. District Court

                                                District of Oregon

Notice of Electronic Filing

The following transaction was entered on 2/19/2019 at 4:03 PM PST and filed on 2/19/2019
Case Name:           Pacific Gulf Shipping Co. v. Adamastos Shipping & Trading S.A. et al
Case Number:         3:18-cv-02076-MO
Filer:
Document Number: 97(No document attached)

Docket Text:
MINUTES of Proceedings: Motion Hearing held. As stated on the record, Defendant Vigorous
Shippings Motion for Bond [86] is DENIED. Parties are to confer and submit a joint case
management schedule by 5pm Pacific Standard Time on 02/22/19. Briton P. Sparkman and
David R. Boyajian present as counsel for plaintiff(s). Jess G. Webster, Keith B. Letourneau,
Garrett Garfield and Jay Betti. Restricted Appearance by Eric Brickenstein and Bruce Paulsen
present as counsel for defendant(s). Court Reporter: Bonita Shumway. Judge Michael W.
Mosman presiding. (dls)


3:18-cv-02076-MO Notice has been electronically mailed to:

Briton P. Sparkman       bsparkman@chaloslaw.com

C. Kent Roberts       ckroberts@schwabe.com, docket@schwabe.com, klevesque@schwabe.com

David R. Boyajian       dboyajian@schwabe.com, clombardi@schwabe.com, docketing@schwabe.com

Garrett S. Garfield     serve.gsg@hklaw.com, teresa.armendariz@hklaw.com

                                                         1
Jeremy A. Herschaft     jherschaft@blankrome.com

Jess G. Webster jess.webster@millernash.com, bill.mccorkle@millernash.com,
donna.cauthorn@millernash.com, nick.miller@millernash.com

Keith B. Letourneau     kletourneau@blankrome.com

M. Christie Helmer     chris.helmer@millernash.com, sarah.herron@millernash.com

Michael E. Haglund mhaglund@hk-law.com, atodd@hk-law.com, ebrickenstein@hk-law.com, kelley@hk-
law.com, llaplante@hk-law.com

Sanja Muranovic      sanja.muranovic@millernash.com, janna.leasy@millernash.com

Valerie I. Holder    valerie.holder@kyl.com, hillary.poole@kyl.com

3:18-cv-02076-MO Notice will not be electronically mailed to:




                                                     2
